Case: 13-20564   Document: 00512973617     Page: 1   Date Filed: 03/18/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                No. 13-20564                    United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 18, 2015
                                                                  Lyle W. Cayce
UNITED STATES OF AMERICA,                                              Clerk
                                          Plaintiff–Appellee,
versus
JUSTIN ORTIZ,
                                          Defendant–Appellant.




                Appeal from the United States District Court
                     for the Southern District of Texas




Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      Justin Ortiz pleaded guilty of conspiracy to make false statements in
connection with the acquisition of a firearm, see 18 U.S.C. §§ 371, 922(a)(6),
reserving the right to appeal the denial of his motion to suppress. He claims
that evidence seized from his vehicle should have been suppressed because
agents of the Bureau of Alcohol, Tobacco, and Firearms (“ATF”) stopped him
without reasonable suspicion and that statements he made to the agents
should have been suppressed because they were obtained in violation of
Miranda v. Arizona, 384 U.S. 436 (1966). We affirm.
     Case: 13-20564      Document: 00512973617         Page: 2    Date Filed: 03/18/2015



                                      No. 13-20564
                                            I.
       In July 2010, Ortiz and Jose Diaz-Meza visited a Houston gun store
called SOG Armory (“SOG”) and spoke with employees Joshua Hernandez and
Kyle Wright about purchasing a .50-caliber rifle. They showed him a Beowulf
rifle, which he decided to buy. He completed the required ATF Form 4473,
which warned it was illegal to purchase for someone else, and paid about
$2,100 in cash. He bought one box of ammunition. After Hernandez showed
Ortiz a second rifle of the same model, he decided to buy that one too and left
the store to get more cash from an ATM.

       SOG employees were trained to identify straw purchases, and several
aspects of the transaction had made Hernandez suspicious. At the suppression
hearing, he described his concerns: First, after buying the first rifle, Ortiz
asked, “How many more do you have?” Second, he paid for the first one in cash,
and after deciding to buy the second, he “insist[ed]” on getting more cash from
an ATM even though Hernandez told him SOG accepted credit and debit cards.
Hernandez found that particularly suspicious because he believed that Ortiz
could have paid for the second rifle using the same debit card he used to get
cash. Third, the rifles were sold without sights, but Ortiz seemed uninterested
in buying sights despite Hernandez’s efforts to sell them. 1               Fourth, Ortiz
bought only one box of ammunition even though Hernandez believed that Ortiz
likely needed more ammunition to sight the two rifles, and SOG is the only
store in Houston that sells ammunition for Beowulf rifles. 2




       1 On cross-examination, Hernandez acknowledged that he had not asked whether
Ortiz already owned sights and that it may have been possible to transfer the sights from
another gun.
       2On cross-examination, Hernandez recognized that in general it is possible to sight a
gun with fewer rounds if one has a bore sighter, but he did not say whether it would have
been possible to sight the two rifles with one box of ammunition.
                                             2
    Case: 13-20564    Document: 00512973617     Page: 3   Date Filed: 03/18/2015



                                 No. 13-20564
      After Ortiz and Diaz-Meza had left the store, Hernandez called ATF
Agent Tommy Gray and described his concerns. Gray agreed the behavior was
suspicious and asked Hernandez to stall the men because no agents were
nearby. Gray called Agent Vu-Hai Phan and told him an employee of SOG had
reported a suspected straw purchase. Gray repeated the specific concerns Her-
nandez had identified. Phan and his partner, Peter Milligan, began driving to
SOG in separate vehicles.

      While Milligan and Phan were on their way, Ortiz and Diaz-Meza
returned with the cash, and Ortiz paid for the second rifle and completed
another Form 4473. As requested, Hernandez stalled Ortiz and Diaz-Meza.
He also provided Gray with Ortiz’s license plate number and a description of
his vehicle, information Gray conveyed to Phan and Milligan. Once Milligan
and Phan arrived, they set up surveillance in the parking lot.

      Milligan watched Ortiz and Diaz-Meza leave the store and saw Ortiz
place two rifle bags in the rear hatch of his vehicle. Based on his experience
investigating straw purchases, Milligan believed that they would go directly to
the “orchestrator,” who arranges a straw purchase, and he and Phan decided
to follow them. The agents tailed Ortiz and Diaz-Meza for approximately an
hour; Milligan observed “that the driver was making several dangerous lane
changes, several U-turns. We also witnessed the passenger on the cellphone
the whole time, and also witnessed him kind of pointing out directing the driver
on where to go.” Milligan thought Ortiz’s driving was consistent with a “heat
run,” unpredictable driving designed to detect police surveillance and to make
it more difficult for officers to follow. Milligan and Phan decided “to get the
firearms secured as soon as possible” instead of continuing to follow.

      Milligan then saw Ortiz and Diaz-Meza stop at a gas station near one of
the pumps; Ortiz stayed in his vehicle rather than exiting to get gas. Phan

                                       3
    Case: 13-20564     Document: 00512973617      Page: 4   Date Filed: 03/18/2015



                                  No. 13-20564
entered the parking lot and stopped to the back left of Ortiz’s vehicle, activated
his emergency lights, got out of his vehicle, and drew his gun. Milligan arrived
a few seconds later and did the same, stopping to the front left of Ortiz’s vehicle
and displaying a neck badge. Milligan and Phan told Ortiz to turn off his
engine, get out, hold his hands out to the side, and walk toward the front of his
vehicle. They told Diaz-Meza to get out and walk toward the back.

      Milligan approached Ortiz with his gun drawn, but, after seeing no
“immediate threats,” holstered it. Milligan explained he drew his weapon for
safety reasons because Ortiz and Diaz-Meza had just purchased the rifles and
may have already been armed. Milligan did not remember exactly how long
he and Phan had their weapons drawn, but it was a matter of “minutes.”

      When Milligan began speaking to Ortiz, he told him either “You’re not
under arrest right now” or “You’re not under arrest.” He said the agents had
been following Ortiz and Diaz-Meza and had questions about the rifles. In
response, Ortiz claimed he had purchased them for his birthday. After Milli-
gan indicated he investigates those who purchase guns for others, Ortiz
changed his story and admitted he had purchased the rifles for someone else.
Ortiz made that statement five to ten minutes after stopping at the gas station.

      At this point, several other agents arrived. Agent Ben Smith decided to
frisk Ortiz after learning Milligan had not done so. Smith told Ortiz he was
not under arrest, explained what he was doing, handcuffed Ortiz, and frisked
him. Smith did not unhandcuff Ortiz immediately after frisking him. Agent
Roland Balesteros instructed Smith to unhandcuff Ortiz before the agents
spoke with him again; Milligan and Smith did so. Ortiz was handcuffed for
five to ten minutes and was not asked any questions while handcuffed.

      Milligan then asked Ortiz to get into Balesteros’s vehicle with Milligan
and Balesteros. Milligan believed they said “something along the lines of ‘Can
                                        4
    Case: 13-20564     Document: 00512973617     Page: 5   Date Filed: 03/18/2015



                                  No. 13-20564
you get in the vehicle so we can further discuss what we’ve already talked
about.’” Milligan testified that it was hot and was much cooler inside the car,
but he did not explicitly say the temperature was the reason for getting into
the vehicle. Balesteros sat in the driver’s seat, Milligan was in one of the back
seats, and Ortiz sat either in the front passenger seat or in the other back seat.

      Once inside, Ortiz answered more detailed questions about his purchase.
Milligan wrote a statement based on Ortiz’s answers. Ortiz read, made cor-
rections to, and signed, the statement. In Milligan’s view, Ortiz “seemed calm
and he was being extremely cooperative.” It is uncertain how the agents ended
the interview.   Milligan denied using the phrase “You’re free to go,” and
answered yes to the court’s question “[So] you basically told him to get out [of
the] vehicle?” Ortiz and the agents were in the car for twenty to forty minutes.

      After they exited the vehicle, Ortiz asked Milligan whether he could
smoke a cigarette. Milligan responded, “Yes, you can. Obviously we’re in the
middle of a gas station. You’re going to have to go away from the gas,” and
Ortiz walked closer to the highway to smoke. Ortiz still had his phone and
could have made calls. After smoking, Ortiz walked back to the agents.

      Milligan opened the hatch of Ortiz’s vehicle using the keys and seized
the rifles because he believed the sale had been a straw purchase based on
Hernandez’s tip and Ortiz’s and Diaz-Meza’s statements. He had obtained the
keys from an unspecified other agent but was unsure when that agent took the
keys. Ortiz eventually got his keys back, but the record does not specify when.

      Ortiz, Diaz-Meza, and the agents then went to a restaurant adjacent to
the gas station to eat lunch. Milligan did not remember how he asked Ortiz to
go inside. He did not say, “Would you like to have lunch with me?,” but he may
have said, “Let’s go inside.” His testimony suggested that one of the agents
paid for Ortiz’s lunch with his own personal funds but was unclear on that
                                        5
    Case: 13-20564     Document: 00512973617     Page: 6   Date Filed: 03/18/2015



                                  No. 13-20564
point. During the lunch, the agents continued talking to Ortiz and Diaz-Meza
but focused on Diaz-Meza. While they were inside, Agent Wade Brown arrived.
Brown had a “grizzly” appearance and looked like a tow-truck driver, and Ortiz
became concerned the agents were going to tow his vehicle, but they assured
him they did not intend to do so.

      After lunch, some of the agents left with Diaz-Meza to go to the orches-
trator’s house. They were gone for about thirty minutes, during which time
Ortiz and his vehicle remained at the gas station. Ortiz left after the agents
returned. He did not receive Miranda warnings at any point that day.

                                       II.
      At the suppression hearing, the court found Hernandez and Milligan
credible and made three rulings. First, it decided there was reasonable suspi-
cion to stop Ortiz based on Hernandez’s tip, Ortiz’s erratic driving, and the fact
that Milligan saw Ortiz put the rifle bags in his vehicle. Second, it concluded
that the facts that Milligan and Phan drew their weapons upon arrival and
that Ortiz was briefly handcuffed did not convert the stop into an arrest, so no
Miranda warnings were required when Ortiz made his statements. Third, the
court ruled there was probable cause to seize the rifles based on Hernandez’s
tip and Ortiz’s and Diaz-Meza’s statements. Accordingly, the court denied
Ortiz’s motion to suppress.

                                       III.
      Where a district court has denied a motion to suppress evidence, we
review its factual findings for clear error and its conclusions of law de novo.
United States v. Pack, 612 F.3d 341, 347 (5th Cir.), modified on denial of reh’g,
622 F.3d 383 (5th Cir. 2010). “A finding is clearly erroneous only if the court
is left with a definite and firm conviction that a mistake has been committed.”

                                        6
    Case: 13-20564     Document: 00512973617      Page: 7    Date Filed: 03/18/2015



                                  No. 13-20564
United States v. Scroggins, 599 F.3d 433, 440 (5th Cir. 2010). “The clearly
erroneous standard is particularly deferential where ‘denial of the suppression
motion is based on live oral testimony . . . because the judge had the opportu-
nity to observe the demeanor of the witnesses.’” Id. (omission in original) (quot-
ing United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005)). “In addition to
deferring to explicit . . . factual findings, the court must view the evidence ‘most
favorably to the party prevailing below, except where such a view is inconsis-
tent with the trial court’s findings or is clearly erroneous considering the evi-
dence as a whole.’” Id. (quoting United States v. Shabazz, 993 F.2d 431, 434
(5th Cir.1993)). “The district court’s ruling should be upheld ‘if there is any
reasonable view of the evidence to support it.’” Id. (quoting United States v.
Gonzalez, 190 F.3d 668 (5th Cir. 1999)).

                                        IV.
      Ortiz urges that the rifles seized from his vehicle should have been sup-
pressed. He theorizes that the agents lacked reasonable suspicion to stop him
and because there was no legal basis to search.

                                        A.
      The reasonableness of a stop is evaluated under the two-step inquiry
established in Terry v. Ohio, 392 U.S. 1 (1968). “First, we determine whether
stopping the vehicle was initially justified by reasonable suspicion. Second, we
evaluate whether the officer’s actions were reasonably related in scope to the
circumstances that justified the stop.” United States v. Powell, 732 F.3d 361,
369 (5th Cir. 2013), cert. denied, 134 S. Ct. 1326 (2014).
   Our assessment of reasonable suspicion is based on the totality of the
   circumstances. Furthermore, reasonable suspicion can vest through
   the collective knowledge of the officers involved in the search and seiz-
   ure operation. The collective knowledge theory for reasonable suspicion
   applies so long as there is “some degree of communication” between the

                                         7
    Case: 13-20564     Document: 00512973617     Page: 8   Date Filed: 03/18/2015



                                  No. 13-20564
   acting officer and the officer who has knowledge of the necessary facts.
   Reasonable suspicion can be formed by a confidential informant’s tip so
   long as the information is marked by “indicia of reliability.” In United
   States v. Martinez, 486 F.3d 855, 861 (5th Cir. 2007), we discussed a
   number of the factors applied in determining whether a tip provides
   reasonable suspicion, including: “the credibility and reliability of the
   informant, the specificity of the information contained in the tip or
   report, the extent to which the information in the tip or report can be
   verified by officers in the field, and whether the tip or report concerns
   active or recent activity, or has instead gone stale.”
Id. at 369–70 (citations omitted).

      There was reasonable suspicion of illegal activity based on Hernandez’s
tip. False statements in connection with the acquisition of a firearm are illegal,
18 U.S.C. § 922(a)(6), and the information provided to Milligan and Phan sug-
gested Ortiz had lied on the Forms 4473 by indicating he was not purchasing
the rifles for someone else. Hernandez’s tip provided a basis for reasonable
suspicion that Ortiz had made a false statement because the Martinez factors
were present.

      Hernandez was a credible and reliable informant. He had worked at
SOG for a year and eight months at the time and had training on identifying
straw purchases. There was no reason to suspect he had an ulterior motive in
reporting the transaction. The information in the tip was specific. Hernandez
described four suspicious aspects of Ortiz’s behavior: his question “How many
more do you have?,” his insistence on paying in cash, his decision not to buy
sights, and his purchase of only one box of ammunition. Milligan and Phan
verified some of Hernandez’s information. They saw Ortiz place the rifle bags
in his vehicle, which had the license plate number and description indicated in
the tip, confirming that Ortiz was the person in question. They also observed
Ortiz’s erratic driving, which indirectly corroborated Hernandez’s information.
And Hernandez’s report was about ongoing activity and had not gone stale.

                                        8
     Case: 13-20564       Document: 00512973617         Page: 9    Date Filed: 03/18/2015



                                      No. 13-20564
       Ortiz contends none of the aspects of the transaction that concerned
Hernandez suggested anything suspicious. He is incorrect. First, he says his
question “How many more do you have?” was not suspicious, because “[v]ir-
tually all of SOG Armory’s customers buy more than one gun.” That may be
true, but Ortiz’s question was suspicious because it indicated an interest in
buying several rifles of the same model. Such a transaction is likely far less
common, so it was appropriate for the agents to reason that Ortiz’s question
suggested a straw purchase.

       Second, Ortiz asserts that his insistence on paying in cash was not sus-
picious. He explains, “Cash purchases are common at SOG Armory; Ortiz
could not have paid with an ATM card if he wanted to as the size of the pur-
chase exceeded his daily limit.” But Hernandez was not suspicious of Ortiz
merely because he paid in cash. The unusual aspect of Ortiz’s behavior was
that he “insist[ed]” on going to the ATM to get more cash even though Hernan-
dez believed he could have used the same debit card in the store. Although
many customers may prefer to use cash to protect their privacy or for other
legitimate reasons, Ortiz’s behavior was unusual enough that it provided part
of the basis for reasonable suspicion, even if paying in cash alone would not
have been sufficient. 3 Ortiz’s allegations about the limits on his debit card are
immaterial. What matters is what the agents reasonably believed about the
information they received, and because debit cards often have higher purchase
limits than cash-withdrawal limits, it was sensible for them to conclude that
Ortiz’s behavior indicated illegal activity.

       Third, Ortiz submits that his decision not to buy sights was not
suspicious because it would have been possible to transfer the sights from


       3 See Powell, 732 F.3d at 369 (“Our assessment of reasonable suspicion is based on the
totality of the circumstances.”).
                                             9
    Case: 13-20564        Document: 00512973617          Page: 10      Date Filed: 03/18/2015



                                        No. 13-20564
another gun. As with his insistence on paying in cash, however, that fact
provided part of the basis for reasonable suspicion even though it is not always
associated with illegal activity.         Hernandez’s testimony implied customers
typically buy sights with the Beowulf rifle, 4 and combined with the other fac-
tors, Ortiz’s decision not to do so suggested he was buying for someone else.

       Fourth, Ortiz says his purchase of only one box of ammunition was not
suspicious. He notes that “[b]ullets are very cheap; it is not at all uncommon
for the purchaser of a new gun to have some already.” But Hernandez testified
that the Beowulf rifle uses a special round and that SOG is the only store in
Houston that sells it. Thus, unless Ortiz already owned a Beowulf rifle, he
probably would not have had ammunition, making his purchase of only one box
unusual.

       Separately from his criticisms of the basis for reasonable suspicion, Ortiz
alleges Milligan never learned the details of Hernandez’s tip and instead heard
only the “conclusory assertion that reasonable suspicion was floating in the
miasma.” He is wrong on the law and the facts. “Under the collective knowl-
edge doctrine, it is not necessary for the arresting officer to know all of the facts
amounting to probable cause, as long as there is some degree of communication
between the arresting officer and an officer who has knowledge of all the nec-
essary facts.” United States v. Ibarra, 493 F.3d 526, 530 (5th Cir. 2007). In
this case, though, application of the collective-knowledge doctrine is unneces-
sary—the record establishes that Milligan knew the details.                        Hernandez
described his concerns to Gray, Gray conveyed that information to Phan, and
Phan passed it on to Milligan.              Contrary to Ortiz’s suggestion, Milligan


       4Hernandez agreed it would be “essential” to buy sights with the rifle. See Shabazz,
993 F.2d at 434 (“The evidence is viewed most favorably to the party prevailing below, except
where such a view is inconsistent with the trial court’s findings or is clearly erroneous consid-
ering the evidence as a whole.”).
                                              10
   Case: 13-20564     Document: 00512973617      Page: 11   Date Filed: 03/18/2015



                                  No. 13-20564
confirmed he heard the specifics, not just a general statement that there was
reasonable suspicion.

      In short, Hernandez’s tip provided reasonable suspicion for the stop,
satisfying the first step of the Terry inquiry. Ortiz does not challenge the
length of the stop, so there is no issue as to the second step, “whether the
officer’s actions were reasonably related in scope to the circumstances that jus-
tified the stop.” Powell, 732 F.3d at 369. Therefore, the stop was lawful.

                                       B.
      Even though the agents had properly stopped Ortiz, they still needed a
legal basis to search his vehicle. Ortiz offers only a conclusionary statement
that there was none, so our discussion is brief. “The Fourth Amendment gener-
ally requires police to secure a warrant before conducting a search.” Maryland
v. Dyson, 527 U.S. 465, 466 (1999) (per curiam). The most relevant exception
to the warrant requirement is the automobile exception, which “allows police
to search a vehicle if they have probable cause to believe that the vehicle con-
tains contraband.” United States v. Fields, 456 F.3d 519, 523 (5th Cir. 2006).
Like reasonable suspicion, “[p]robable cause is determined by examining the
totality of the circumstances.” Id.

      The agents did not have a warrant, but the automobile exception applied.
Ortiz’s statements provided probable cause for the search. In his oral state-
ments, Oritz acknowledged he had bought the rifles for someone else. In his
written affidavit, he admitted making a straw purchase in greater detail. As
a result, the search was valid, and the district court did not err by declining to
suppress the rifles seized from his vehicle.

                                       V.
      Ortiz claims that the oral statements he made to Milligan when he first

                                       11
   Case: 13-20564     Document: 00512973617      Page: 12   Date Filed: 03/18/2015



                                 No. 13-20564
stopped at the gas station and the oral and written statements he made while
in Balesteros’s vehicle were the products of custodial interrogation. Because
he did not receive Miranda warnings before to making them, he explains, those
statements should have been suppressed.

     In general, “the prosecution may not use statements . . . stemming from
custodial interrogation of the defendant unless” the defendant has first been
given Miranda warnings. Miranda, 384 U.S. at 444.
   Custodial interrogation is questioning initiated by law enforcement offi-
   cers after a person has been taken into custody. A suspect is “in cus-
   tody” for Miranda purposes when placed under formal arrest or when
   a reasonable person in the suspect’s position would have understood the
   situation to constitute a restraint on freedom of movement of the degree
   which the law associates with formal arrest. Two discrete inquiries are
   essential to the determination: first, what were the circumstances sur-
   rounding the interrogation; and second, given those circumstances,
   would a reasonable person have felt he or she was at liberty to termin-
   ate the interrogation and leave. The requisite restraint on freedom is
   greater than that required in the Fourth Amendment seizure context.
   The critical difference between the two concepts is that custody arises
   only if the restraint on freedom is a certain degree—the degree asso-
   ciated with formal arrest.
       Whether a suspect is “in custody” is an objective inquiry that
   depends on the “totality of circumstances.” The subjective views har-
   bored by either the interrogating officers or the person being questioned
   are irrelevant. The reasonable person through whom we view the situa-
   tion must be neutral to the environment and to the purposes of the
   investigation—that is, neither guilty of criminal conduct and thus
   overly apprehensive nor insensitive to the seriousness of the
   circumstances.
        Recognizing that no one fact is determinative, this court has repeat-
   edly considered certain key details when analyzing whether an individ-
   ual was or was not in custody. Important factors include: (1) the length
   of the questioning, (2) the location of the questioning, (3) the accusatory,
   or non-accusatory, nature of the questioning, (4) the amount of restraint
   on the individual’s physical movement, [and] (5) statements made by
   officers regarding the individual’s freedom to move or leave.

                                       12
   Case: 13-20564     Document: 00512973617     Page: 13   Date Filed: 03/18/2015



                                 No. 13-20564
United States v. Wright, 777 F.3d 769, 774−75 (5th Cir. 2015) (alterations, cita-
tions, and internal quotation marks omitted).

      It is undisputed that Ortiz was neither formally arrested nor given Mir-
anda warnings, so the only issue is whether he was otherwise “in custody.”
Two recent decisions involving similar considerations but different outcomes
guide our analysis and show he was not.

      In Wright, the police obtained a warrant to search Wright’s house after
their investigation revealed that an IP address associated with him may have
been used to share child pornography. Twelve armed officers wearing bullet-
proof vests or raid jackets arrived at the house to execute the warrant. Six
officers formed a perimeter around the house to prevent anyone from leaving
without permission, while the other six knocked and announced and then
entered with their guns drawn, forcing the seven occupants, some of whom
were wearing pajamas, to exit the residence. While the search of the house
was ongoing, one officer told Wright he wanted to speak with him. The officer
escorted Wright to his bedroom so that Wright could change clothes, and two
other officers were also there as he dressed. The officer then took him to an
unmarked patrol car in the parking lot of a neighboring church, telling him on
the way that he was not under arrest and was free to leave. Wright sat in the
front passenger seat of the car and closed the door, and one officer sat in the
driver’s seat and another in the back seat. Before beginning the interview, an
officer turned on a recorder, showed Wright a copy of the search warrant, and
again told Wright he was not under arrest and was free to leave. The officer
then read Wright his Miranda warnings, explained the nature of the investi-
gation, and asked him questions. The interview lasted just over one hour,
during which time Wright made three statements that possibly constituted
requests for a lawyer. Id. at 771−72. We held that Wright was not in custody,

                                       13
   Case: 13-20564     Document: 00512973617     Page: 14   Date Filed: 03/18/2015



                                 No. 13-20564
so admitting evidence from the interview did not violate Miranda even if he
had asked for a lawyer, a question we did not decide. Id. at 777.

      In United States v. Cavazos, 668 F.3d 190 (5th Cir. 2012), the police
obtained a warrant to search Cavazos’s house based on evidence that he had
been texting sexually explicit material to a minor girl. Officers arrived and
began banging on the door and shining flashlights into the window. When
Cavazos’s wife opened the door, approximately fourteen officers entered, and
some of them ran into Cavazos’s bedroom and handcuffed him as he was get-
ting out of bed. After Cavazos put on pants, the officers escorted him to the
kitchen while they took his wife and children to the living room. Two officers
uncuffed Cavazos and sat with him for about five minutes while other officers
searched the house. An officer then asked Cavazos whether there was a pri-
vate room where they could speak, and they went to his son’s bedroom as he
suggested. Cavazos sat on the bed with two officers in chairs facing him. They
left the door closed at Cavazos’s request and informed him that the interview
was “non-custodial” and that he was free to get something to eat or drink or
use the bathroom. The officers then began questioning him without giving
Miranda warnings. During the interview, the officers allowed Cavazos to use
the bathroom, but they searched it first and observed him through the partially
open door. They allowed him to go to the kitchen to wash his hands because
the bathroom sink was broken, but an officer accompanied him. On several
occasions, the officers interrupted the interview to obtain clothing for Cava-
zos’s children; an officer would ask Cavazos for an article of clothing, which he
would retrieve from a drawer and hand to the officer. The officers also allowed
Cavazos to call his brother, who was his supervisor at work, to say he would be
late, but they told him to hold the phone so they could hear the call. The inter-
view lasted for over an hour, “and the agents’ conduct was always amiable and

                                       14
    Case: 13-20564       Document: 00512973617          Page: 15     Date Filed: 03/18/2015



                                       No. 13-20564
non-threatening.” Id. at 192. We held that Cavazos was in custody, so admit-
ting his statements violated Miranda. Id. at 194–95.

       Wright distinguished Cavazos on two main grounds: First, the officers
in Wright told the suspect he was “free to leave” and “wasn’t under arrest.”
Wright, 777 F.3d at 776. By contrast, the officers in Cavazos told the suspect
the interview was “non-custodial,” an ambiguous statement that may not indi-
cate to a layperson that he is free to leave. Id. (citing Cavazos, 668 F.3d at 195).
Second, the officers in Wright did not immediately single out the suspect and
never handcuffed him. Id. at 776 n.3. In Cavazos, the officers immediately
ran to the suspect’s bedroom and handcuffed him, although they uncuffed him
before beginning the interview. Id. at 776 (citing Cavazos, 668 F.3d at 194).

       This case falls neatly between Wright and Cavazos on both of these
dimensions. Milligan and Smith told Ortiz he was not under arrest, but they
did not explicitly tell him he was free to leave. Unlike the “non-custodial”
statement in Cavazos, their statements would suggest to a reasonable person
that he was free to leave, but they are less clear than the statements in Wright,
which answered the question directly. 5

       The same is true of the extent to which the agents singled out and hand-
cuffed Ortiz. Milligan immediately singled out Ortiz, but the agents did not
cuff him until later, when they decided to frisk him. Unlike the immediate
singling-out and handcuffing in Cavazos, that approach indicated that the pur-
pose of the encounter was to speak with Ortiz, not to arrest him, but the fact
that the agents eventually handcuffed him would suggest to a reasonable




       5See United States v. Hargrove, 625 F.3d 170, 180 (4th Cir. 2010) (explaining that a
statement that a suspect is not under arrest is entitled to some weight but is less significant
than a statement that he is free to leave).
                                              15
    Case: 13-20564         Document: 00512973617         Page: 16      Date Filed: 03/18/2015



                                        No. 13-20564
person that he was not free to leave. 6

       Most of the other factors are similar in this case, Wright, and Cavazos,
so they provide only limited information about whether Ortiz was in custody.
To begin with, the location of the questioning in this case and in Wright was
an unmarked police car in a public place, Wright, 777 F.3d at 771, while in
Cavazos, it was a room in the suspect’s home, Cavazos, 668 F.3d at 192. The
fact that an interview takes place in a public location weighs against the con-
clusion that a suspect is in custody, 7 and the same is true of an interview in a
suspect’s house. 8 Next, the questioning was not accusatory in any of the cases. 9

       In addition, aside from the brief handcuffing here and in Cavazos, which
we have already discussed, there is insufficient information to determine
whether the amount of restraint on the suspect’s physical movement was
different in those respective cases. Ortiz had his phone and could have made
calls, but there is no indication whether the agents would have monitored
them, 10 while the suspect in Cavazos could eat or drink, use the bathroom and
wash his hands, and call his brother with police supervision. Cavazos, 668
F.3d at 192. There was no mention of whether there were similar restrictions
in Wright. Thus, this factor does not provide a basis for distinctions.


       6 See United States v. Bengivenga, 845 F.2d 593 (5th Cir. 1988) (en banc) (“The aware-
ness of the person being questioned by an officer that he has become the ‘focal point’ of the
investigation, or that the police already have ample cause to arrest him, may well lead him
to conclude, as a reasonable person, that he is not free to leave, that he has been significantly
deprived of his freedom . . . .” Id. at 597 n.16 (emphasis omitted) (quoting Yale Kamisar,
“Custodial Interrogation” within the Meaning of Miranda, in Criminal Law and the Consti-
tution 355, 371 (Inst. for Continuing Educ. ed. 1968))).
       7   Berkemer v. McCarty, 468 U.S. 420, 438 (1984).
       8United States v. Fike, 82 F.3d 1315, 1325 (5th Cir. 1996), overruled on other grounds
by United States v. Brown, 161 F.3d 256 (5th Cir. 1998) (en banc).
       9   Wright, 777 F.3d at 777; Cavazos, 668 F.3d at 192.
       10The agents allowed Ortiz to walk away to smoke, but that is of limited relevance
because it occurred after he made the statements in question.
                                              16
    Case: 13-20564       Document: 00512973617          Page: 17     Date Filed: 03/18/2015



                                       No. 13-20564
       Finally, the number of officers was similar in all three cases. There were
eventually seven agents with Ortiz at the gas station, but only one or two were
questioning him at a given time. In Wright, there were seventeen to nineteen
officers on the scene, with two questioning the suspect, Wright, 777 F.3d at
771, 777, while in Cavazos there were about fourteen officers on the scene, with
two questioning the suspect, Cavazos, 668 F.3d at 192.

       Two other considerations distinguish this case from Wright and Cavazos
and show that Ortiz was not in custody. The first is the manner in which Ortiz
was detained. Milligan and Phan initially stopped him at a gas station, and
except for the fact that they briefly displayed their guns, the circumstances
were similar to those of an ordinary traffic stop, a situation in which a suspect
is not in custody. McCarty, 468 U.S. at 440. Moreover, Ortiz was near his
vehicle 11 and had his keys, 12 so he had a readily available means to leave, a
fact that is highly relevant to whether a reasonable person would have felt free
to depart. 13 By contrast, the suspects in Wright and Cavazos were detained in


       11Ortiz alleges that his vehicle was blocked in by the agents’ vehicles, but that is not
supported by the record. Milligan testified that he and Phan parked to the left of Ortiz’s
vehicle and that Ortiz “could have pulled forward” because the agents’ cars were not blocking
his path. Ortiz relies on a picture showing a black pickup behind his vehicle, but Milligan
said Ortiz could have pulled forward, and there is nothing to indicate whether that picture
was taken before or after Ortiz made the statements in question.
       12The agents took Ortiz’s keys at some point during the encounter, but Milligan could
not remember when that occurred. Because we are reviewing the denial of a motion to sup-
press, we must evaluate the evidence in the light most favorable to the government. Scrog-
gins, 599 F.3d at 440. Accordingly, we must assume the agents took Ortiz’s keys after he
made the statements in question.
       13 See Morris v. Thaler, 425 F. App’x 415, 422 (5th Cir. 2011) (per curiam) (noting that
suspect “in all likelihood was in custody at the time of the interrogation” in part because
officer physically blocked door); United States v. Montos, 421 F.2d 215, 223 (5th Cir. 1970)
(suggesting that fact that postal inspector’s car blocked employee’s exit was relevant to
whether he was in custody); see also, e.g., United States v. Maldonado, 562 F. App’x 859, 861
(11th Cir. 2014) (per curiam) (listing fact that postal inspectors blocked in employee’s mail
truck as factor suggesting she was in custody); United States v. Castillo-Martinez, 451
F. App’x 615, 618–19 (8th Cir. 2012) (per curiam) (holding that suspect was not in custody,
                                              17
    Case: 13-20564         Document: 00512973617         Page: 18      Date Filed: 03/18/2015



                                        No. 13-20564
raids on their houses. 14 In Wright, there were initially twelve officers wearing
bulletproof vests and/or raid jackets who divided themselves into perimeter
and entry teams, Wright, 777 F.3d at 771, while in Cavazos, there were initially
approximately fourteen officers banging on the door and shining flashlights
into the window, Cavazos, 668 F.3d at 191–92. Although more agents soon
arrived on the scene in this case, a reasonable person detained in the manner
that Ortiz was would be more likely to feel free to leave compared to a person
detained in the manner that Wright and Cavazos were.

       The second consideration is the length of the interview. Construing the
evidence in the light most favorable to the government, Ortiz had been stopped
for thirty minutes when he exited Balesteros’s car, twenty of which were in the
vehicle. 15 In Wright, the interview lasted about an hour, Wright, 777 F.3d at
771, and in Cavazos, it lasted over an hour, Cavazos, 668 F.3d at 192. Accord-
ingly, the length of the interview further suggests Ortiz was not in custody. 16

       To summarize, many of the factors bearing on whether a suspect is in
custody are similar in this case, Wright, and Cavazos. Milligan’s and Phan’s
statements that Ortiz was not under arrest and the fact that the agents singled
him out immediately but did not handcuff him until later provide some basis
for distinguishing this case from Cavazos, but the facts are not as persuasive



in part because officers did not block his exit); United States v. Craighead, 539 F.3d 1073,
1086 (9th Cir. 2008) (holding that suspect was in custody in part because officer blocked his
exit); Coomer v. Yukins, 533 F.3d 477, 486 (6th Cir. 2008) (listing fact that police cars blocked
suspect’s vehicle in driveway as factor suggesting she was in custody).
       14   Wright, 777 F.3d at 771; Cavazos, 668 F.3d at 191.
       15  Milligan testified that five to ten minutes after Milligan arrived at the gas station,
Ortiz admitted he had purchased the rifles for someone else and that Ortiz was handcuffed
for five to ten minutes before he got into Balesteros’s vehicle and was in the vehicle for twenty
to forty minutes.
        See United States v. Harrell, 894 F.2d 120, 124 n.1 (5th Cir. 1990) (“[A] detention of
       16

approximately an hour raises considerable suspicion.”).
                                               18
   Case: 13-20564    Document: 00512973617      Page: 19   Date Filed: 03/18/2015



                                 No. 13-20564
as those in Wright, where the suspect was told he was free to leave, was not
singled out at the beginning of the encounter, and was never handcuffed. Nev-
ertheless, the parallels between Ortiz’s detention and an ordinary traffic stop,
and the shorter length of the interview differentiate this case from both Wright
and Cavazos.

      Considering the totality of the circumstances, and reviewing the record
in the light most favorable to the government, we conclude that Ortiz was not
in custody when he made the statements in question. Consequently, no Mir-
anda warnings were required, and the district court did not err by declining to
suppress the statements.

      AFFIRMED.



                                       *****




                                      19
   Case: 13-20564     Document: 00512973617     Page: 20    Date Filed: 03/18/2015



                                 No. 13-20564
      JAMES E. GRAVES, JR., Circuit Judge, concurring in part and
dissenting in part:
      I concur in the majority’s opinion that neither the rifles nor Ortiz’s first
oral statement should be suppressed. However, I dissent from the majority’s
holding admitting Ortiz’s second oral statement and written statement, which
were both made during the questioning inside the agent’s car.            In these
statements, Ortiz answered more detailed questions about his purchase of the
rifles and admitted making a straw purchase in exchange for money. In my
view, these statements were obtained in violation of Miranda and should be
suppressed.
      As the majority states, it is well-settled that the “the prosecution may
not use statements . . . stemming from custodial interrogation of the defendant
unless” the defendant has been advised of his right to remain silent and his
right to counsel. Miranda v. Arizona, 384 U.S. 436, 444 (1966). Custodial
interrogation is “questioning initiated by law enforcement officers after a
person has been taken into custody or otherwise deprived of his freedom of
action in any significant way.” Id. A suspect is “in custody for Miranda
purposes when placed under formal arrest or when a reasonable person in the
suspect’s position would have understood the situation to constitute a restraint
on freedom of movement of the degree which the law associates with formal
arrest.” United States v. Bengivenga, 845 F.2d 593, 596 (5th Cir. 1988) (en
banc) (internal quotation marks omitted); United States v. Cavazos, 668 F.3d
190, 193 (5th Cir. 2012).
      “Two discrete inquiries are essential to the determination: first, what
were the circumstances surrounding the interrogation; and second, given those
circumstances, would a reasonable person have felt he or she was at liberty to
terminate the interrogation and leave.” Cavazos, 668 F.3d at 193 (quoting
J.D.B. v. N. Carolina, 131 S. Ct. 2394, 2402 (2011)). The custody determination
                                       20
   Case: 13-20564     Document: 00512973617     Page: 21   Date Filed: 03/18/2015



                                 No. 13-20564
“depends on the totality of circumstances.” Cavazos, 668 F.3d at 193 (quotation
omitted). Important factors include, but are not limited to: (1) the length of
the questioning; (2) the location of the questioning; (3) the accusatory, or non-
accusatory, nature of the questioning; (4) the amount of restraint on the
individual’s physical movement; and (5) statements made by officers regarding
the individual’s freedom to move or leave. United States v. Wright, 777 F.3d
769, 775 (5th Cir. 2015) (citations omitted). However, “no single circumstance
is determinative, and we make no categorical determinations.” Cavazos, 668
F.3d at 195.
      I would find that the totality of the circumstances surrounding Ortiz’s
interrogation inside the agent’s car rose to a level of custody equivalent to
formal arrest, sufficient that a reasonable person would not have felt free to
terminate the questioning and leave.
      Several factors lead me to this conclusion. First, the agents followed
Ortiz to the gas station based on a specific suspicion of a straw purchase, and
immediately singled him out for additional questioning. See Cavazos, 668 F.3d
at 194-95 (finding it significant that the defendant “was immediately located
and handcuffed at the start of the search, demonstrating that the agents
sought out Cavazos and had physical dominion over him”). “The awareness of
the person being questioned by an officer that he has become the ‘focal point’
of the investigation . . . may well lead him to conclude, as a reasonable person,
that he is not free to leave, and that he has been significantly deprived of his
freedom.” Bengivenga, 845 F.2d at 597 n. 16 (emphases omitted). Here, Ortiz
was almost immediately told he was being questioned by an agent who
specialized in investigating straw purchases. As more officers arrived on the
scene, Ortiz was instructed to get in the back seat of an agent’s car with two
agents who asked him, according to Agent Milligan’s testimony, “more in depth
questions” regarding the guns he had just purchased.         At the end of the
                                       21
   Case: 13-20564     Document: 00512973617     Page: 22   Date Filed: 03/18/2015



                                 No. 13-20564
questioning, Milligan wrote a detailed statement regarding the purchase and
Ortiz’s admissions and had Ortiz sign it.         Regardless of whether the
questioning was particularly “accusatory” in tone, it was specific, detailed and
in reference to a particular offense for which the agents had clearly singled out
Ortiz as a suspect. And, of course, Ortiz’s co-conspirator, Diaz-Mesa, was given
Miranda warnings while Ortiz was not, although the two had acted in concert
during the purchase and were in virtually identical circumstances during the
stop. By contrast, in Wright, we found that Wright was not subject to custodial
interrogation and found it significant that the agents were searching a house
where Wright was one of several occupants removed during a search, and
Wright was not immediately singled out. Wright, 777 F.3d at 776.
      Although the stop was conducted at a gas station, the stop was neither
spontaneous nor brief; the detailed questioning occurred once the agents had
placed Ortiz in the backseat of one of their cars; and seven agents were on the
scene in six separate cars. This scene bore little resemblance to an ordinary
traffic stop. It was a much more coercive and “police-dominated” situation. See
Berkemer v. McCarty, 468 U.S. 420, 437-39 (1984) (finding that brevity,
spontaneity, and public nature of ordinary traffic stop, and small number of
officers involved, generally rendered atmosphere insufficiently “police
dominated” to be coercive). While two officers actually questioned Ortiz inside
the car, we have explicitly noted that during an interrogation, “the presence of
other officers at the location is also relevant to the Court’s inquiry.” Cavazos,
668 F.3d at 194 n.3 (citing United States v. Fike, 82 F.3d 1315, 1325 (5th Cir.
1996)). In fact, Ortiz was approached by at least four agents who asserted their
control over him before he was interrogated in the car: Milligan and Phan, who
approached him with guns drawn and removed him from the car at the
beginning of the stop; Smith, who ordered Ortiz cuffed and frisked; and


                                       22
    Case: 13-20564    Document: 00512973617      Page: 23    Date Filed: 03/18/2015



                                  No. 13-20564
Balesteros, who, along with Milligan, instructed Ortiz to get inside the police
car and conducted the questioning.
      The length of the detention also differentiated this situation from an
ordinary non-custodial stop. By the time Ortiz exited Balesteros’s car, he had
been detained for up to sixty minutes, and the questioning in the car alone
lasted between twenty and forty minutes. See United States v. Chavira, 614
F.3d 127, 134 (5th Cir. 2010) (finding custodial interrogation where suspect
was questioned for thirty to forty minutes at secondary immigration
inspection); Cavazos, 668 F.3d at 194 & n.1 (citing United States v. Harrell,
894 F.2d 120, 124 n.1 (5th Cir. 1990) (noting that “a detention of approximately
an hour raises considerable suspicion” that a defendant is in custody)). By
contrast, an ordinary traffic stop is non-custodial because it is “presumptively
temporary and brief,” thus setting it apart from “stationhouse interrogation,
which frequently is prolonged, and in which the detainee often is aware that
questioning will continue until he provides his interrogators the answers they
seek.” Berkemer, 468 U.S. at 437-38. While forty minutes is not necessarily
“prolonged,” in the circumstances of Ortiz’s situation, the questioning in the
back of the agent’s car was more akin to stationhouse interrogation than to
those brief questions that are typically incident to a traffic stop.
      Further, Ortiz had been handcuffed for about ten minutes prior to the
interrogation in the car, which is a factor that we have previously found to be
relevant. Cavazos, 668 F.3d at 194-95. As Cavazos noted, “While the handcuffs
were removed prior to interrogation, the experience of being singled out and
handcuffed would color a reasonable person’s perception of the situation and
create a reasonable fear that the handcuffs could be reapplied at any time.” Id.
at 195.
      The agents also confiscated Ortiz’s keys at some point, significantly
restraining his freedom to leave the situation, and did not return them until
                                        23
    Case: 13-20564    Document: 00512973617      Page: 24    Date Filed: 03/18/2015



                                  No. 13-20564
after the guns were seized. See Chavira, 614 F.3d at 134 (finding it significant
that Chavira’s birth certificate and identification were confiscated at
immigration inspection). The majority assumes that Ortiz had his own keys
during the questioning, due to Agent Milligan’s failure to remember when the
keys were initially confiscated. The district court made no specific finding
regarding the keys. But the record is clear that Milligan used the keys to open
the hatch of Ortiz’s Blazer to seize the rifles after his interrogation of Ortiz in
the car, and that Milligan obtained the keys from another agent in order to do
so, not from Ortiz. I am not convinced that, even assuming Ortiz did have his
keys, this fact would have led a reasonable person to perceive himself as free
to jump out of the agent’s car during the ongoing questioning and into his own
to terminate the interrogation. The lack of clarity regarding possession of the
keys does not undermine the other factors surrounding the coercive situation
faced by Ortiz.
      While Ortiz was told he was not under arrest, such statements are not a
“talismanic factor.” Cavazos 668 F.3d at 195. Instead, we must analyze these
statements “for their effect on a reasonable person’s perception” and weigh
them “against opposing facts.” Id. Here, Ortiz was told initially that he was
not under arrest. But the agents’ subsequent actions—including the arrival of
multiple additional agents, the handcuffing, and the agents placing Ortiz
inside the police car to ask him in depth questions about a specific suspected
offense—would indicate otherwise to a reasonable person.            Further, to a
reasonable lay person, a statement that he is not “under arrest” is not “the
equivalent of an assurance that he could terminate the interrogation and
leave.” Cavazos, 668 F.3d at 195 (finding that telling the defendant that an
interview is “non-custodial” is not the equivalent of telling him “he could
terminate the interrogation and leave”); see United States v. Colonna, 511 F.3d
431, 436 (4th Cir. 2007) (defendant was informed he was “not under arrest”
                                        24
   Case: 13-20564     Document: 00512973617     Page: 25   Date Filed: 03/18/2015



                                 No. 13-20564
but “was never told he was free to leave or that he did not have to respond to
questions”); cf. United States v. Perrin, 659 F.3d 718, 721 (8th Cir. 2011)
(defendant was informed he “did not have to answer questions”); United States
v. Hargrove, 625 F.3d 170, 179 (4th Cir. 2010) (defendant was informed “he
was not under arrest and that he was free to leave”). By contrast, in Wright,
the officers specifically told the defendant “several times” that he was “free to
leave” before questioning him, which was a “crucial” factor in the outcome of
that case. Wright, 777 F.3d at 776. Here, the agents never told Ortiz that he
was free to leave or that he did not have to answer questions.
      While no single factor is determinative, the totality of the circumstances
surrounding Ortiz’s statements in the agent’s car indicate a level of restraint
on par with arrest and would indicate to a reasonable person that he was not
free to terminate the interrogation and leave. See Cavazos, 668 F.3d at 193-
95. I therefore dissent from the majority’s holding that Ortiz’s second oral
statement and written statement should not be suppressed. I concur in all
other respects.




                                       25